            Case 1:20-cv-05420-ALC Document 13 Filed 07/17/20 Page 1 of 2




 UNITED STATES DISTRICT COURT                                                                 7/16/2020
 SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- x
 THE BRONX DEFENDERS, THE LEGAL AID                                    :
 SOCIETY, BROOKLYN DEFENDER SERVICE,                                   :
 QUEENS LAW ASSOCIATES NOT FOR PROFIT :
 CORPORATION d/b/a QUEENS DEFENDERS,                                   :   20-CV-5420 (ALC)
 NEIGHBORHOOD DEFENDER SERVICE OF                                      :
 HARLEM, and NEW YORK COUNTY DEFENDER :                                    ORDER DENYING
 SERVICES,                                                             :   MOTION FOR
                                                                       :   TEMPORARY
                                             Plaintiffs,               :   RESTRAINING ORDER
                                                                       :
                  -against-                                            :
                                                                       :
 THE OFFICE OF COURT ADMINISTRATION, and :
 LAWRENCE K. MARKS, in his official capacity as                        :
 Chief Administrative Judge of the Unified Court System, :
                                                                       :
                                             Defendants.               :
                                                                       x
 ---------------------------------------------------------------------
 ANDREW L. CARTER, JR., District Judge:

          Having reviewed Plaintiffs’ Notice of Motion for a Temporary Restraining Order and

 Plaintiffs’ Memorandum of Law in Support of their Motion for a Temporary Restraining Order

 with attached declarations and exhibits, the Court hereby ORDERS:

              1. The Motion for a Temporary Restraining Order is DENIED;

              2. The Defendants are ORDERED to Show Cause why the Court should not issue a

                   preliminary injunction pursuant to FED. R. CIV. P. 65(a) that halts in-person

                   appearances in New York City Criminal Courts pending further proceedings before

                   this Court;

              3. Defendants shall file their Response on or before July 20, 2020 at 5:00 p.m.;
         Case 1:20-cv-05420-ALC Document 13 Filed 07/17/20 Page 2 of 2




          4. The Parties shall appear for a Show Cause hearing, via telephone conference, on

             July 21, 2020 at 11:00 a.m. The Parties should contact the Court at 1-888-363-

             4749 (access code: 3768660); and

          5. Plaintiffs shall serve this Order and their Motion for a Temporary Restraining

             Order, and the accompanying documents, on Defendants by 9:00 a.m. on July 17,

             2020 and file a certificate of service by 5:00 p.m. on July 17, 2020. Service by

             email shall be deemed good service of process.



SO ORDERED.


Dated:       New York, New York
             July 16, 2020



                                          ____________________________________
                                                ANDREW L. CARTER, JR.
                                                United States District Judge
